    Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 1 of 34




                                       SETTLEMENT AGREEMENT
                                      PARTIES AND EFFECTIVE DATE

This settlement agreement (“Agreement”) is effective as of the date the Federal District Court approves
it (“Effective Date”), and is entered into between those persons and/or entities (“person”) that control
commercial shellfish activities on the covered and non-covered tidelands listed on Exhibit A (“Tideland
Parties”), the State of Washington (“State”), and the undersigned Tribes, including: the Squaxin Island
Tribe, Jamestown S’Klallam Tribe, Lower Elwha S’Klallam Tribe, Port Gamble S’Klallam Tribe, the
Suquamish Tribe, the Skokomish Tribe, the Lummi Nation, the Nooksack, Nisqually Indian Tribe, the
Puyallup Tribe, the Sauk Suiattle, Stillaguamish, Swinomish Indian Tribal Community, the Tulalip Tribes,
and the Upper Skagit (“the Treaty Tribes”). 1 The Tideland Parties and the Tribes are collectively referred
to herein as “the Parties” and are individually referred herein to as a “Party.” Covenants contained herein
apply to the State only where the State is expressly identified.

    1. RECITALS

In 2008, claims were submitted for intervention in United States v. Washington Subproceeding 89-3-06
that sought covered tidelands status for specific parcels; and

In 2009, the Treaty Tribes submitted a request for dispute resolution that, among other things, objected
to covered tidelands status for many of these parcels (Dkt. No. 1) (the “Dispute Resolution Proceeding”);
and

Years of litigation and negotiations followed during which, among other things: the Treaty Tribes did not
actively contest coverage of certain tidelands; intervenors withdrew requests for coverage for certain
parcels; the Court issued several determinative rulings that interpreted the 2007 Settlement Agreement
previously entered as a consent decree in United States v. Washington, Subproceeding 89-3, Dkt. No.
18839 (the “2007 Settlement Agreement”); and the Squaxin Island Tribe, Puget Sound Shellfish Growers
Legal Defense Fund, and Arcadia Shellfish LLC entered into a settlement agreement that resolved disputes
over specific tideland parcels within the Squaxin Island Tribe’s U&A (Dkt. No. 347, 348 and 350); and

By this Agreement, the Parties desire to avoid further litigation with regard to all parcels listed in Exhibit
A (covered and non-covered), and to establish an orderly process that facilitates the Treaty Tribes’
exercise of their Treaty shellfishing rights.

    2. DEFINITIONS

“Artificially enhanced” or “artificial shellfish enhancement” or “artificial enhancement” means the
creation of new artificial beds or enhancement of existing natural beds.

“Covered tidelands” means parcels that are covered by the 2007 Settlement Agreement.


1
 The United States, Makah and Muckleshoot, signatories to the 2007 Agreement, express no objection
to the settlement agreement or entry of an order approving the settlement agreement.


Shellfish Settlement Agreement submitted May 21, 2020
Page 1 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 2 of 34




 “Non-covered tidelands” means parcels where claims for intervention were submitted for coverage but
that are not covered by the 2007 Settlement Agreement.

      3. NON-COVERED TIDELANDS

The following process shall govern non-covered tidelands listed in Exhibit A.

3.1      Presence of Natural Shellfish Beds and Determining Harvest Shares

        3.1.1 Within fifteen days of the Effective Date, the Treaty Tribes shall provide any surveys or
population assessments that they have performed on non-covered tidelands within 4 years of the
Effective Date.

        3.1.2 Within sixty days after the Effective Date, the Tideland Parties who control non-covered
tidelands shall respond to the inquiries and supply to the Treaty Tribes the documents described in List A,
during which each non-covered tideland will be subject to a stay on harvesting. The stay shall be lifted
upon receipt of a complete response to List A. Notwithstanding other extensions of time authorized by
this Section, or by a court order, in no event shall the stay provided in this section extend beyond sixty
days.

       3.1.3 Extension by Agreement. The deadline for responding to List A may be extended upon
mutual agreement of the Tideland Party and Treaty Tribe(s) in whose usual and accustomed fishing
grounds the tideland is located.

        3.1.4 Support for Proposed Tribal Share. In addition to the response to the inquiries and
requests for production on List A, the Tideland Party is encouraged to provide any additional available
documentation to support its position on the Proposed Tribal Share for the tideland as is requested in List
A, Question 11 of this Agreement. If the Treaty Tribes reasonably request additional documentation, the
Tideland Party must provide any responsive documents in its possession within thirty (30) days.

         3.1.5 Failure to Respond. The Tideland Party must respond to each List A question and request
separately, fully, and in writing. The Tideland Party has a duty to furnish all of the information and
complete documents available to it at the time of the answer. If only partial information or documents
are currently within the control of the Tideland Party, the Tideland Party shall respond with the
information and documents that it has available, indicate that it is still gathering responsive information,
and supplement the response in a timely manner with the additional and complete information. If after
a good faith search, the Tideland Party lacks information or knowledge necessary to reply, the Tideland
Party must state that it is unable to provide the information sought and disclose the specific steps it took
in an effort to obtain the information. An answer is complete when provided under these instructions. If
there is no response and no documents produced or the documents produced are substantially
incomplete within the initial 60 days, then all shellfish on the parcel shall be deemed a natural bed and
the Treaty Tribes’ share set at 50%, or more if recoupment is allowed. If the Treaty Tribe(s) in whose usual
and accustomed fishing grounds the tideland is located fail to reply within ninety days of receipt to a
Tideland Party’s complete response, such Treaty Tribe(s) waive any claim that the submitted response is
incomplete.


Shellfish Settlement Agreement submitted May 21, 2020
Page 2 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 3 of 34




3.2      Site visits, surveys and population assessments

Following the response to List A, if a Treaty Tribe requires a site visit, survey and/or population
assessment, it shall be conducted as follows:

        3.2.1 Within 30 days of the Treaty Tribes receiving a complete response to List A, the Treaty
Tribes and the Tideland Parties agree to schedule site visits, surveys and/or population assessments, if
needed, and determine the party responsible for the site visits, surveys and population assessments.

For Tidelands in Southwest Puget Sound Waters.

West of a Line Drawn from Johnson Point to Devils Head. Once the Tideland Party provides a complete
response to List A to the Squaxin Island Tribe, the Tribe has until the dates listed in Exhibit B to conduct
site visits, surveys and/or population assessments.

For All Other Non-Covered Tidelands.

If the Tideland Party provides a complete response to List A, the Parties shall have an additional 120 days
to conduct a site visit, survey, and/or population assessment in order to help ascertain an estimation of
the amount of naturally produced clams and/or oysters on the parcel available for Tribal harvest
(“Proposed Tribal Share”). This 120-day period shall be limited to those months that hold daylight low
tides (April through September). Therefore, dependent on the Effective Date of this Agreement, the 120
days may not necessarily run consecutively. This harvest estimation shall include quantitative results of a
population survey and/or population assessment. The methods of the survey and/or population
assessment must be statistically defensible and meet or exceed the rigor of current methodologies used
by the Treaty Tribes and the Washington State Department of Fish and Wildlife for estimating bivalve
shellfish populations. Either the Treaty Tribes or the Tideland Party, or both, may conduct the site visits,
surveys, and/or population assessments, within the time frame agreed to by the Parties. Once the survey
and/or population assessment is complete for a parcel, if the Tideland Party is engaged in or intends to
engage in artificial shellfish enhancement, the Tideland Party shall complete the notice required by
Section 6.3 of the Revised Shellfish Implementation Plan (“Section 6.3 notice”) (Dkt. No 14331) (the
“Revised Shellfish Implementation Plan”) and provide it to the Treaty Tribes.

        3.2.2 If the Tideland Party contends there are no natural shellfish beds or if the Treaty Tribe
disagrees with the Tideland Party’s assertion as to the amount of the Tribal Harvest Share, the Treaty
Tribes shall also have a 120-day time period as described in Section 3.2.1 to conduct their own site visit,
survey and/or population assessment.

Applicable to All Non-Covered Tidelands:

         3.2.3   All Parties retain the right to conduct site visits, surveys and population assessments.

        3.2.4 Treaty Tribes shall give the Tideland Party at least fourteen (14) calendar days’ notice
prior to the proposed date of the site visit, survey and/or population assessment. A Party or the State
may accompany the other Party during site visits, surveys and population assessments.


Shellfish Settlement Agreement submitted May 21, 2020
Page 3 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 4 of 34




          3.2.5 If the Tideland Party fails to provide the information requested in Section 3.1.5 and/or to
timely provide the additional requested documentation, the deadline for the Treaty Tribe to conduct site
visits, surveys and/or population assessments for that tideland shall be extended by the amount of time
that it takes to obtain the response to List A and/or additional documentation.

       3.2.6 The period allowed to complete site visits, surveys and/or population assessments may
be extended by written agreement of both Parties.

        3.2.7 Except as provided in Section 3.1.2, and provided that the Tideland Party provides a
Section 6.3 notice as required pursuant to Section 3.2.1, the Tideland Party shall be permitted to continue
with any enhancement or cultivation activities at his or her own risk, pending the resolution of any dispute
resolution proceeding associated with the issues identified in this Section; however, any harvests shall be
documented and notice shall be provided to the Treaty Tribes if such harvests occur prior to the resolution
of the dispute.

3.3      Harvest Plans

No later than thirty days after agreement between the Treaty Tribes and Tideland Party regarding the
Proposed Tribal Share, the Parties shall enter into a Harvest Plan for each non-covered tideland in Exhibit
A (see Exhibit C, Hood Canal/Strait of Juan de Fuca Uniform Harvest Plan) or a parcel specific harvest plan.
For areas where Exhibit C is applicable, where appropriate, the Parties can mutually agree to a parcel
specific harvest plan that differs from the plan provided in Exhibit C. However, if the Parties cannot agree
to a different harvest plan within 30 days, they agree to adopt a substantially similar plan or proceed
jointly to dispute resolution to resolve the issue.

3.4      Contingent Waiver of Past Harvest Claim (Recoupment Claim)

The Treaty Tribes shall be entitled to harvest recoupment of previous harvests by a Tideland Party of Tribal
shares permitted pursuant to Section 2.5 of the Revised Shellfish Implementation Plan if a Tideland Party
(1) opts to dispute the existence of a natural bed or (2) makes a claim for a reduced Tribal share below
50% of the total amount of shellfish that should be available for harvest by the Parties in a manner not
supported by substantial evidence (i.e. such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion; while substantial evidence may consist of inferences, such inferences
must be the product of logic and reasoning) and, the Tribe prevails on any such claims in dispute
resolution. In addition, a Tideland Party that fails to perform the terms, conditions, covenants and/or
promises set forth in this Agreement or otherwise interferes with a Treaty Tribe’s exercise of its Treaty
right may be subject to recoupment, in addition to other relief. Recoupment does not include the harvest
of Tribal shares within the current harvest cycle if harvest reallocation is needed for the Treaty Tribes to
obtain their harvest share from the current harvest cycle. Any such reallocation will be addressed in the
harvest plan.

3.5      Claims Based Upon Lack of Compliance with Section 6.3 of the Revised Shellfish Implementation
         Plan

Notwithstanding Section 5.3 of this Agreement, the Treaty Tribes may claim that a Tideland Party did not
comply with the notice requirements of Section 6.3 of the Revised Shellfish Implementation Plan in the

Shellfish Settlement Agreement submitted May 21, 2020
Page 4 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 5 of 34




following limited circumstances: (a) the Tideland Party asserts that there was no natural bed on the
tideland prior to commencing enhancement/cultivation and a proxy survey indicates that similarly
situated tidelands did have a minimum density of shellfish as provided in Section 3.6; (b) the Tideland
Party interferes with the Treaty Tribes’ ability to exercise their treaty rights; (c) the Tideland Party harvests
after receiving notice of an intent by the Treaty Tribes to conduct a survey or population assessment on
the parcel and does not keep adequate records of the harvest; and/or (d) in response to a claim or
argument made by a Tideland Party based upon the Treaty Tribes’ failure to claim a violation of the
Revised Shellfish Implementation Plan due to lack of a Section 6.3 notice. Absent the above limited
circumstances, the Treaty Tribes waive any claim or defense associated with a Tideland Party’s failure to
provide a Section 6.3 form or notice pursuant to the requirements of the Revised Shellfish Implementation
Plan during the pendency of the Dispute Resolution Proceeding. Notwithstanding Sections 3.6 and 5.3, in
the event that the Treaty Tribes claim that a Tideland Party did not comply with the notice requirements
of Section 6.3 of the Revised Shellfish Implementation Plan, the Tideland Parties may argue as a defense
that the Treaty Tribes failed to comply with the notice requirements stated in Section 6.1 of the Revised
Shellfish Implementation Plan.

3.6      Minimum Densities Agreement

Nothing in this Agreement shall trigger the notice period set in Section 6.1 of the Revised Shellfish
Implementation Plan. The minimum densities that apply to all non-covered tidelands listed in Exhibit A
and those that become non-covered in the future (provided that they are included within Section 6 of the
Revised Shellfish Implementation Plan) are those established in the Consent Decree and Settlement
Agreement Re Manila Clams, Native Littleneck Clams and Pacific Oysters (Dkt. No. 18848) and in the
Consent Decree and Settlement Agreement [re geoduck] (Dkt. No. 18847).

3.7      Opt-Out Provision

All non-covered parcels identified on Exhibit A are subject to the rights and limitations set forth in this
Agreement, save those parcels for which an affirmative opt-out has been timely filed. The opt-out terms
are more fully described in Exhibit D. The Parties agree to inform all members of the Puget Sound Shellfish
Growers Legal Defense Fund of the “Notice of Proposed Settlement,” to publish said Notice in the Pacific
Coast Shellfish Growers Association (“PCSGA”) newsletter, and to mail said Notice to all identified shellfish
companies that may control non-covered parcels that are not already members of the Puget Sound
Shellfish Growers Legal Defense Fund. The “Notice of Proposed Settlement” is attached as Exhibit D.

      4. COVERED TIDELANDS

The following shall apply to all covered tidelands listed in Exhibit A. For all covered tidelands listed in
Exhibit A, the Tideland Parties agree to provide their current lease on any property that is not currently
owned by that Tideland Party. All intervenor Tideland Parties agree to provide a lease including the term
and parties (with financial information redacted as necessary) upon request within 30 days of that
request.




Shellfish Settlement Agreement submitted May 21, 2020
Page 5 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 6 of 34




4.1      Process for New Motions for Intervention under 2.E.

If a person has not previously intervened and seeks to intervene under the 2007 Shellfish Settlement
Agreement pursuant to Section 2.E, the claim will be approved pursuant to stipulated motion, with no
Tribal objection, if the person submits the following documents: (1) a valid aquatic farm registration for
the tideland; (2) a valid Washington Department of Health certification for the tideland; (3) a deed, lease
or contract that provides the right to harvest on the tideland; and (4) documentation that the person has
acquired the right to harvest from a person who previously intervened in the dispute resolution
proceeding, which can be established through either a lease assignment, agreement, or deed purchase
from the previous intervenor. As to (4), if the person did not acquire the right to harvest from a previous
intervenor, then the person will need to establish that the person obtained a deed, lease or contract
within 18 months of the termination date of deed, lease or contract held by the prior intervenor.

Certain circumstances may allow for an extension of the 18-month period. These circumstances include
but are not limited to environmental conditions that would prevent cultivation or harvesting; Department
of Health closures; property disputes, probate, or other legal circumstances that cloud the property’s title
or prevent leasing or contracting for the tidelands; and/or market conditions that limit the ability of the
owner to lease or contract for the tidelands. Any such circumstances extending the 18-month period must
be mutually agreed upon by the Parties prior to the termination of the 18-month period. The Parties
agree to discuss and attempt to resolve any such circumstances and/or extensions in good faith. Tideland
Parties who have already intervened prior to the Effective Date of this Agreement do not need to provide
any notice pursuant to Section 2 of the 2007 Settlement Agreement.

If a person who has not previously intervened fails to intervene under the 2007 Shellfish Settlement
Agreement pursuant to Section 2.E or his or her motion to intervene is denied by the court, the Treaty
Tribes have the right to harvest shellfish from such tidelands where intervention was not granted for as
long as such person controls the tidelands, pursuant to the terms of the Revised Shellfish Implementation
Plan; however, such failure to intervene shall not affect the status of the tidelands as “covered tidelands,”
which is governed by Section 4.3 below.

4.2      Interim Tribal Harvests

In the event that a covered tideland is not leased or owned by a Tideland Party or other shellfish company
that successfully intervenes pursuant to Section 4.1 for a period of 18 months, then the Treaty Tribes shall
be entitled to harvest shellfish from such tidelands pursuant to the terms of the Revised Shellfish
Implementation Plan for as long as such tideland is not leased or owned by a Tideland Party or other
shellfish company that successfully intervenes pursuant to Section 4.1. The 18-month period may be
extended based upon the same circumstances described in Section 4.1. The Treaty Tribes’ right to harvest
shellfish pursuant to this Section shall terminate immediately upon execution of a lease or purchase of
the tidelands by a Tideland Party or other shellfish company that successfully intervenes pursuant to
Section 4.1. Regardless of any language to the contrary, no language in this Section is intended to affect
the status of tidelands as “covered tidelands,” which is governed by Section 4.3 below.




Shellfish Settlement Agreement submitted May 21, 2020
Page 6 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 7 of 34




4.3      Process for Covered Tidelands to Waive Coverage Protections

The Puget Sound Shellfish Growers Legal Defense Fund shall provide a current list of all covered tidelands,
including parcel number, the name of the Tideland Party that owns or leases the tidelands, and the lease,
deed or contract authorizing the right to harvest and/or cultivate. This list shall be incorporated into this
Agreement as Exhibit E.

Covered tidelands shall cease to be covered if those tidelands are sold, deeded or otherwise permanently
transferred so that the tidelands are not owned or leased by a shellfish company for more than three
years for clams or four years for oysters from the date of the sale or transfer. Further, covered tidelands
that are not used for the purposes of commercial shellfish cultivation for a period of eight or more years
shall also cease to be covered. The time periods described in this paragraph shall be collectively defined
as the “Grace Period.”

Certain circumstances may allow for an extension of the Grace Period. These circumstances include but
are not limited to environmental conditions that would prevent cultivation or harvesting; Department of
Health closures; delays associated with obtaining local, state, or federal regulatory permits authorizing
shellfish activities; fallowing with the intent of future commercial shellfish cultivation; property disputes,
probate, or other legal circumstances that cloud the property’s title or prevent leasing the tidelands;
and/or market conditions that limit the ability of the owner to lease the tidelands. Any such circumstances
extending the Grace Period must be mutually agreed upon by the parties prior to the termination of the
Grace Period. The parties agree to discuss and attempt to resolve any such circumstances and/or
extensions in good faith.

4.4      Binding Effect

The Parties and the State agree that a purpose of the 2007 Settlement Agreement was to provide a basis
for commercial growers to seek “coverage” for tideland parcels that they own or control as growers
engaged in shellfish culture. Coverage under the 2007 Settlement Agreement is thus for the benefit of
commercial growers who successfully intervene based upon the criteria and terms set forth in the 2007
Settlement Agreement, and that principle is carried forward in connection with the interpretation and
application of this Agreement. With respect to the covered tidelands identified in Exhibit A that are
operated by Tideland Parties who have successfully intervened in United States v. Washington, C70-9213,
Subproceeding 89-3 (Shellfish) as of the Effective Date (including Tideland Parties admitted pursuant to
Section 5.3 hereof), Sections 4.1 and 4.2 of this Agreement contain covenants that amend and/or affect
operation of the 2007 Settlement Agreement. Each participating Tideland Party acknowledges and agrees
these new provisions constitute a durable set of covenants and are intended to be binding on any
successors to their interests as a grower arising from a transaction contemplated by Section 2E of the
2007 Settlement Agreement (as clarified by Section 4.1 hereof). Accordingly, any future grower acquiring
the interests of a Tideland Party participating in this Agreement, and who seeks to intervene in the future
pursuant to Section 2E of the 2007 Settlement Agreement, shall be bound by this Agreement, including
Sections 4.1 and 4.2. These provisions do not apply to State-Owned tidelands identified in Section 4 of
the 2007 Settlement Agreement.




Shellfish Settlement Agreement submitted May 21, 2020
Page 7 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 8 of 34




      5. GENERAL PROVISIONS APPLICABLE TO ENTIRE AGREEMENT

5.1      List of Tidelands Needed, Exhibit A

Exhibit A hereto is a list agreed to by the Parties and State as showing the current status of all tidelands
subject to this Agreement.

5.2      Existing Harvest Plans

This Agreement does not impact or otherwise affect any existing harvest plans for the parcels.

5.3      Waiver of Objections and Appeals

The Parties and State shall not file any objection with the United States District Court for the Western
District of Washington or appeal to the Ninth Circuit Court of Appeals that challenges any of the orders
issued in the Dispute Resolution Proceeding. The Tribes also waive any objection to the Motions for
Intervention and Motions to Substitute Party submitted in the Dispute Resolution Proceeding by Tideland
Parties in August through November 2017 (Dkt. Nos. 355 – 373, 391, and 396). Except as expressly
provided in Sections 3.4 and 3.5, the Parties and State also hereby fully release and forever discharge each
other from any and all claims, damages, demands, losses, liabilities, costs, and attorneys’ fees associated
with harvests on tidelands listed on Exhibit A that have occurred prior to the Effective Date. The Treaty
Tribes do not waive arguments related to the sufficiency of the documentation provided by the Tideland
Parties submitted pursuant to Sections 3.1 and 3.2, except for the waiver associated with the notice
requirements of Section 6.3 of the Revised Shellfish Implementation Plan described in Section 3.5 hereof.
The Tideland Parties waive any claim or defense associated with the Treaty Tribes’ failure to provide notice
pursuant to the requirements of Section 6.1.1 of the Revised Shellfish Implementation Plan. The Parties
and State shall bear their own costs, attorneys’ fees, and expenses associated with the Dispute Resolution
Proceeding.

5.4      Dispute Resolution

         5.4.1   In this Section, “Parties” shall include the State.

        5.4.2 In the event that one or more Parties disagree over issues that arise under this Agreement
and cannot informally reach resolution after good faith efforts, any such disagreement will be submitted
for adjudication pursuant to the dispute resolution provisions stated in Section 9 of the Revised Shellfish
Implementation Plan.

         5.4.3 The Parties shall attempt in good faith to resolve any dispute arising out of or relating to
this Agreement promptly by negotiation between principals who have authority to settle the controversy
and who are at a higher level of management than the persons with direct responsibility for administration
of this Agreement. Any Party may give the other Party written notice of any dispute not resolved in the
normal course of business. Within 15 days after delivery of the notice, the receiving Party shall submit to
the other a written response. The notice and response shall include with reasonable particularity (a) a
statement of each Party’s position and a summary of arguments supporting that position, and (b) the
name and title of the principal who will represent that Party and of any other person who will accompany

Shellfish Settlement Agreement submitted May 21, 2020
Page 8 of 20
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 9 of 34




the principal. Within 30 days after delivery of the notice, the principals of both Parties shall meet at a
mutually acceptable time and place.

        5.4.4 Unless otherwise agreed in writing by the negotiating Parties, the above-described
negotiation shall end at the close of the first meeting of principals described above (“First Meeting”). Such
closure shall not preclude continuing or later negotiations, if desired.

         5.4.5 All offers, promises, conduct and statements, whether oral or written, made in the course
of the negotiation by any of the Parties, their agents, employees, experts and attorneys are confidential,
privileged and inadmissible for any purpose, including impeachment, in arbitration or other proceeding
involving the Parties, provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the negotiation.

         5.4.6 At no time prior to the First Meeting shall either Party initiate dispute resolution under
the Revised Shellfish Implementation Plan related to this Agreement except to pursue a provisional
remedy that is authorized by law (such as injunctive relief) or by agreement of the Parties. However, this
limitation is inapplicable to a Party if the other Party refuses to comply with the requirements of Section
5.4 (including all subsections) above.

        5.4.7 All applicable statutes of limitation and defenses based upon the passage of time shall be
tolled while the procedures specified in Sections 5.4.3 and 5.4.4 above are pending and for 15 calendar
days thereafter. The Parties will take such action, if any, required to effectuate such tolling.

5.5      Controlling law

The 2007 Settlement Agreement, Revised Shellfish Implementation Plan, and other federal court orders
shall control, except as expressly stated in this Agreement. Nothing in this agreement relieves a party of
its burden of proof under the Revised Shellfish Implementation Plan.

5.6      Tribal Contact

Unless otherwise directed, correspondence to the Treaty Tribes shall be directed to the contacts included
in Exhibit F. The contact list may be modified from time to time by providing written notice to the other
Parties.

5.7      Entry and Jurisdiction

This Agreement shall be entered as an order in the United States District Court for the Western District of
Washington and is exclusively enforceable in that Court under Section 9 of the Revised Shellfish
Implementation Plan. The Parties and State agree to reasonably defend this Agreement should any other
party to the Dispute Resolution Proceeding seek to object or challenge such order. Any amendment to
address such objections must be mutually agreed upon by the Parties.




Shellfish Settlement Agreement submitted May 21, 2020
Page 9 of 20
   Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 10 of 34




5.8     Representations and Warranties

Each Party and the State represents and warrants that the person who has signed this Agreement on
behalf of such Party is authorized to execute and enter into this Agreement for and on behalf of such Party
and State, and to bind such Party and State to the terms set forth herein. Each Party and State further
represents and warrants that no other or further consent, approval, or signature is required to authorize
the undersigned to sign for and bind such Party and State. All representations and warranties contained
in this Agreement will survive the execution, delivery and effectiveness hereof.

5.9     Disclaimers

This Agreement is a product of a compromise for the mutual benefit of the Parties and State. No Party or
State admits any fault or liability with respect to the Dispute Resolution Proceeding claims, and this
Agreement does not constitute, and will not in any circumstance be deemed to constitute, an admission
of fault or liability by any Party or State. The Parties and State acknowledge that the terms and conditions
of this Agreement have resulted from the negotiations of the Parties and State and that no Party or State
will be deemed to be the drafter or author of this Agreement. The language in all or part of this Agreement
will, in all cases, be construed as a whole according to its meaning and not strictly for or against any Party
and State. This document is not intended to impact current or future litigation regarding any Tribe’s usual
and accustomed fishing areas.

5.10    Amendment

This Agreement may be amended by an agreement in writing signed by all Parties and State, if the State’s
agreement is warranted.

5.11    Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

5.12    Not Precedent

This Agreement is based on the unique circumstances of the covered and non-covered tidelands. This
Agreement does not create precedent for any other parcels, or any other claim made by the Parties and
State asserting or opposing coverage for any other parcels under the 2007 Settlement Agreement and
shall not be used by any Party to this Agreement, or any other party in United States v. Washington, or
their attorneys, to establish precedent in any proceeding concerning any other parcels.

5.13    Tideland Party Notice Obligations

The Tideland Parties shall provide a copy of this Agreement to any owners of covered tidelands and non-
covered tidelands that they control for commercial shellfish purposes.




Shellfish Settlement Agreement submitted May 21, 2020
Page 10 of 20
  Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 11 of 34




5.14   Severability

The provisions of this Agreement are severable. If any provision of the Agreement is held invalid, that
invalidity shall not affect the other provisions of the Agreement and the invalid provision shall be
considered modified to conform to existing law and to the fundamental purpose of this Agreement and
to this end, the provisions of this Agreement are declared to be severable.

5.15   Headings

The headings in this Agreement are for the convenience of the reader and are not intended to change its
substance.

5.16   Assignment

Covenants and agreements contained in this Agreement shall be binding upon and shall inure to the
benefit of the Parties and State hereto and their respective heirs, successors, lessees, licensees, and
assigns.

PUGET SOUND SHELLFISH GROWERS
LEGAL DEFENSE FUND

_________________________________
Samuel W. Plauché, WSBA #25476                             Robert M. Smith, WSBA # 47674
Plauché & Carr LLP                                         Partner
811 First Avenue, Suite 630                                K&L Gates LLP
Seattle, WA 98104                                          925 Fourth Avenue, Suite 2900
206.588.4188                                               Seattle, Washington 98104
billy@plauchecarr.com                                      Phone: (206) 370-5743
                                                           Robert.Smith@klgates.com


Date: October __, 2020                                     Date: October __, 2020



RUSS’ SHELLFISH COMPANY


__________________________________
Russel Norris
3110 SE Old Olympic Hwy
Shelton, WA 98584

Date: October __, 2020




Shellfish Settlement Agreement submitted May 21, 2020
Page 11 of 20
Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 12 of 34




     5.14       Severability


     The    provisions of this      Agreement are severable.   if   any provision of the Agreement     is   held invalid, that

     invalidity shall not affect the other provisions of the Agreement and the invalid provision shaﬂ be

     considered modified to conform to existing law and to the fundamental purpose of this Agreement and
 I
     to this end, the provisions of this Agreement are decia red to be severable.


     5.15       Headings


     The headings       in this   Agreement are for the convenience of the reader and are not intended to change           its


     substance.


     5.16       Assignment


     Covenants and agreements contained in this Agreement shaii be binding upon and shaH inure to the
     benefit of the Parties and State hereto and their respective heirs, successors, lessees, licensees,'and
     assigns.


     PUGET SOUND SHELLFISH
                                                       r
                                                                                     7
                                                                                    Je//A{/
     Samuel W. Plauché,                                                     Robert M.‘Smith,      WSBA # 47674
     Plauché    8:   Carr LLP                                               Partner
     311   First   Avenue, Suite 630                                        K&L Gates     LLP

     Seattle,   WA 98104                       .
                                                                            925 Fourth Avenue, Suite 2900
     206.588.4188                                                           Seattle, Washington 98104

     billy@piauchecarr.com                                                  Phone: (206) 370-5743
                                                                            Robert.$mith@k!gates.com




     Date:    Mm        (3
                             2020                                           Date:   May   13,   2020



     RUSS' SHELLFISH         COMPANY



     Russel Norris
     3110 SE Old Olympic Hwy
     Shelton, WA 98584


     Date: October       w) 2020


     STATE 0F WASHINGTON


     Sheﬁfish Settiement          Agreement submitted May   14.     2020
     Page 11 of 21
         Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 13 of 34




                                                        uchecarrcom




                  r..4’.,§HE’L[LHSHCOMPANYf




         ‘




             3110-5591;!glvmpigﬂw           g
                                                '
                                                    _
                                                                  V
                                                                      1.41.»;
                                                                                :::::




             sbé'lton;‘WAi-9‘8,:5’84




-

     ,       Oct.ob¢r..vs,',:20:1,9'-
1'

     71. iPia‘ge'1‘17of'21 V
                                        '
Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 14 of 34




  STATE OF WASHINGTON




                                          Z&
  Robert W. Ferguson                     Joseph v.9aﬁesko,      WSBA # 25286




                                                 W
  Attorney General                       Michael    S.   Grossman,WSBA # 15293
  Attorney General’s Office              Attorney General’s Ofﬁce
  P.0.   Box 40100                       P.0. Box   40100
  Olympia,     WA 40100                  Olympia,   WA 40100
 360.586.3276                            360.586.3276


 Date: October        ___,   2019        Date:

                                                 Méél M, 2623
 JAMESTOWN S'KLALLAM TRIBE




 W. Ron    Allen, Tribal Chair           Lauren Rasmussen, WSBA # 33256
                                    A



 1033 Old Blyn        Hwy                Law Ofﬁces of Lauren Rasmussen, PLLC
 Sequim,   WA 98282                      1904 Third Avenue, Suite 1030
 360.683.1109                            Seattle,WA 98101
                                         206.623.0900
                                         IaurenQrasmussen-lawcom



 Date: October___, 2019                 Date: October ___,     2019



LOWER ELWHA SKALLAM TRIBE




Frances G. Charles, Tribal Chair        Stephen H. Suagee,      WSBA # 26776
2851 Lower Elwha Road,                  2851 Lower Elwha Road
Port Angeles,    WA 98363               Port Angeles,     WA 98363
360.452.8471                            360.461.2989
                                        Steve.saugee@elwha.org



Date: October __,       2019            Date: October ___, 2019




October   3,   2019
Page 12 of 21
   Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 15 of 34




  STATE OF WASHINGTON




  Robert W. Ferguson                          Joseph V. Panesko,     WSBA # 25286
 Attorney General                              Michael   S.   Grossman,WSBA # 15293
 Attorney General’s Office                    Attorney General’s Office
 P.O.   Box 40100                             P.O.   Box 40100
 Olympia,      WA 40100                       Olympia,    WA 40100
 360.586.3276                                 360.586.3276


 Date: October __, 2019                       Date: October __, 2019




 JAMESTOWN S’KLALLAM TRIBE




 W. Ron   Alle   ,   Tribal Chair             Lauren Rasmussen, WSBA # 33256
                                                                                      '




 1033 Old Blyn                                Law Offices of Lauren Rasmussen, PLLC
 Sequim, WA 98282                             1904 Third Avenue, Suite 1030    v




 360.683.1109                             ,
                                              Seattle,   WA 98101
                                              206.623.0900
                                              lauren@rasmussen-Iaw.com



 Date: October           2019                 Date: Op’égb-e/rlﬁ,   2019



LOWER ELWHA SKALLAM TRIBE




Frances G. Charles, Tribal Chair              Stephen H. Suagee,     WSBA # 26776
2851 Lower Elwha Road,                        2851 Lower Elwha Road
Port Angeles,    WA 98363                     Port Angeles,    WA 98363
360.452.8471                                  360.461.2989
                                              Steve.saugee@e|wha.org



Date: October        _, 2019                  Date: October     _, 2019




October   3,   2019
Page 12 of 21
    Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 16 of 34




 STATE OF WASHINGTON




 Robert      W. Ferguson                    Joseph V. Panesko,    WSBA # 25286
 Attorney General                           Michael   S.   Grossman, WSBA # 15293
 Attorney General’s Office                 Attorney General’s Office
 P.O.    Box 40100                          P.O.   Box 40100
 Olym pia, WA 40100                        Olympia,    WA 40100
 360,586.3276                              360.586.3276


 Date: October _,           2019           Date:   October_, 2019




 JAMESTOWN S'KLALLAM TRIBE




 W. Ron      Allen, Tribal Chair            Lauren Rasmussen,       WSBA # 33256
 1033 Old Blyn          Hwy                 Law Offices of Lauren Rasmussen, PLLC
 Sequim,      WA 98282                      1904 Third Avenue, Suite 1030
 360.683.1109                              Seattle,   WA 98101
                                           206.623.0900
                                           "lauren@rasmussen-law.com



Date: October _,            2019           Date: October _, 2019




LOWER ELWHA SKALLAM TRIBE




Frances G. Charles, Tribal Chair
                                           mu! /
                                           Stephen    H. Suggeé’,   WSBA # 26776
2851 Lower Elwha Road,                     2851 Lower Elwha Road
Port Angeles,       WA 98363               Port Angeles,    WA 98363
360.452.8471                               360.461.2989
                                           Steve.saugee@elwha.org



Date»:
         .
              I




                    k

         OctoberL 2019
                        A                  Date: October 1, 2019




October      3,   2019
Page 12 of 21
    Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 17 of 34




  LUMMI NATION




 Jeremiah      Julius, Tribal Chair         Mary       Neil       SB     34348
                                                                                     \
  265kwina Road                             2665                  oad,B|dg-E—&-B-
  Bellingham,    WA 98226                   Bellingham,          WA 98226
 360.384.1489                               360.312.2164
                                            ma         n   lummi-nsn. 0v



 Date: October _, 2019                      Date: October          _, 2019


 NISQUALLY INDIAN TRIBE




 Ken Choke, Tribal Chair                    Jay   J.   Manning,     WSBA # 13579
 4820 She-Nah-Num         Drive             Meghan         E.   Gavin,WSBA # 50124
                                           Cascadia law Group PLLC
                                           606 Columbia Street NW Suite 212
                                           Olympia, WA 98501
                                           360.786.5057
                                           360.785.1535 (facsimile)
                                           imanning@cascadia|aw.com
                                           mgavin@cascadialaw.com



 Date: October     _, 2019                 Date: October __, 2019




October   3,   2019
Page 13 of 21
  Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 18 of 34




 LUMMI NATION




Jeremiah       Julius, Tribal Chair
                                                   8
                                                   Cynﬁwi       Cartwright,   WSBA $57566)
2665 Kwina Road                                    266          ina   Road
Bellingham,      WA 98226                          Bellingham,        WA 98226
360.384.1489                                       360.312.2160
                                                   c nthiac          lummi-nsn. ov



Date: October       _, 2019                        Date: October        _, 2019


NISQUALLY INDIAN TRIBE




Ken Choke,       Tribal Chair                      Jay   J.   Manning,   WSBA # 13579
4820 She-Nah-Num Drive                             Meghan       E.   Gavin,WSBA # 50124
                                                   Cascadia law Group PLLC
                                                   606 Columbia Street        NW Suite 21
                                                   Olympia,      WA 98501                 \




                                                   360.786.5057
                                                   360.785.1535 (facsimile)
                                                   imanning@cascadialaw.com
                                                   mgavin@cascadialaw.com



Date: October      _,   2019                       Date: October ___, 2019




October   2019
          3,

Page 13 of21                          W’   '   ’                                      '
                                                                                          W‘" w
                                                                                                  '
Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 19 of 34




 LUMMI NATION




Jeremiah         Julius, Tribal    Chair   Mary       Neil,   WSBA # 34348
2616 Kwina Road                            2665 Kwina Road, Bldg C        &D
Bellingham,         WA 98226               Bellingham,         WA 98226
360.384.1489                               360.312.2164
                                           maryn@lummi—nsn.gov



Date: October            ___,   2019       Date: October         _,   2019



NISQUALLY INDIAN TRIBE



ﬁg,                 ﬂMw
Ken Choke, TNbal Chair                     Jay   J.   Manning,    WSBA # 13579
4820 She—Nah-Num                 Drive     Meghan        E.   Gavin, WSBA # 50124
                                           Cascadia law Group PLLC
                                                                             '




                                           606 Columbia Street          NW Suite 212
                                           Olympia,      WA 98501
                                           360.786.5057
                                           360.785.1535 (facsimile)
                                           imanning@cascadialaw.com
                                           mgavin@cascadialaw.com



Date:   mu,
        D    w!     rL
                                2019       Date: October        _, 2019




October     3,   2019
Page 13 of 21
Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 20 of 34




  LUMMI NATION




 Jeremiah      Julius, Tribal Chair    Mary  Mei}, WSBA # 34348
 2616 Kwina Road                       2665 Kwina Road, Bldg C & D
 Bellingham, WA 98226                  Bellingham, WA 98226
 360.384.1489                          360.312.2164
                                       magnQIummi—nsngov


 Date: October        ___,   2019      Date: October __, 2019




 NJSQUALLY INDIAN TRIBE



  é
 Ken
         ,Ix.     Mia/ab
       Ch'o‘ﬁe, Thbé’f Chair
                                       JayJ Manniqé,          53M: 13579
 4820 She-Nah-Num             Drive    Meghan   E.      WSBA # 50124
                                                     Gavin,
                                                                    ~
                                       Caswdia law Group PLLC
                                       606 Columbia Street NW Suite 212
                                       Olympia, WA 98501
                                       360.786.5057
                                       360.785.1535 (facsimile)
                                       imanning@cascadialaw.com
                                       mgavichascadlalamm

                                           Vaumbu
 Datamm 2019     IL
                                       Date:   MAG, 2019




October   3,   2019
Page 13 of 21
Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 21 of 34




          NOOKSACK INDIAN THEE


                                                                       bum?
                                                         ‘




  V




          hawk!“          Chin“ 93R
          Roswell "Ross” Cline, Sh,   'I'ribai   Chair           Cha'ries   'N.
                                                                                  Hurt, 1n,    wssA   J:   46217
          4979 Mount      Baker Highway Suite F                  Office of'mbal Attorney

          Deming,   WA 98244-0053                                Nooksack Indian           Trib'e


          360.592.5164                                           5047 Mt..8aker Hum/u P.0. Box 63
                                                                 Deming,     WA 98244
                                                                 860.592.4158 x 3356
                                                                 churth nogksackmsmgog                 .




                                                                   .
                                                                                     ,    ,7

          Date:   Octobefé, 2019                                 Date: Octoberzé, 2019




          PORT GAMBLE S’KLAELAM TRiBE




          Jeron‘w Sullivan, Tribai Chair                         Lauren Rasmussen,   WSBA ﬂ 33256
          31912   thtie Boston Rd   NE                       .
                                                                 Law Offices of Lauren Rasmussen, PLLC
          Kingston,   WA 98346                                   1904 Third Avenue, Suite 1030
          360.297.2646                                           Seattié,   WA 98101
                                                                 206.623.0900
                                                                 lauren@rasmussenalawxom




          Date: October __, 2019                                 Bate: October           _, 2019




          October '3, 2019
      -

          Page 14 of 21
    Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 22 of 34




  NOOKSACK INDIAN TRIBE




  Roswell ”Ross” Cline,       Sr.,   Tribal Chair   Charles N. Hurt,   Jr.,   WSBA # 46217
 4979 Mount Baker Highway Suite               F     Office of Tribal Attorney
 Deming, WA 98244-0063                              Nooksack Indian Tribe
 360.592.5164                                       5047 Mt. Baker Hwy.,        P.0.   Box 63
                                                    Deming, WA 98244
                                                    360.592.4158 x 3356
                                                    churt@nooksack-nsn.gov



 Date: October        _,   2019                     Date: October __, 2019




 PORT GAMBLE S'KLALLAM TRIBE




 Jeromyfullivan, Tribal Chair
                                                    p
                                                    Lauren Rasmussen,         WSBA # 33256
 31912    ittle   Boston Rd NE                      Law Ofﬁces of Lauren Rasmussen, PLLC
 Kingston,     WA 98346                             1904 Third Avenue, Suite 1030
 360.297.2646                                       Seattle, WA 98101
                                                    206.623.0900
                                                    lauren@rasmussen-law.com



Date: October              2019                     Date: gg/aéer   5, 2019




October   3,   2019
Page 14 of 21
       Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 23 of 34




     PUYALLUP TRIBE OF INDIANS



‘




     David   Z.
                  _...~”




                    Bean,
     3009 East Portland Avenue
                                   X
                               TﬁTo’al   Chair       ﬁém
                                                          MW-
                                                            Stiltner,

                                                     Alec Wrolson
                                                                          WSBA # 07765
                                                                          WSBA # 54076
     Tacoma,         WA 98404                        Puyallup Tribe of Indians
                                                 '




     360.573.7835                                    3009 East Portland Avenue
                                                     Tacoma,    WA 98404
                                                     360.573.7876
                                                     sams       u   all    tribe.com
                                                     alec.wro|son@puvalluptribe.com



     Date: October __, 2019                          Date: October        _, 2019


    SAUK SUIATTLE




    Benjamin Joseph, Tribal Chair                    Jackw. Fiander, WSBA # 13116
    5318 Chief Brown Lane                            5808A Summitview Avenue #97
    Da rrington, WA 98241                            Yakima,   WA 98908
    360.436.0131                                     509.961.0096 or 509. 969.4436
                                                     towtnuklaw@msn.com



    Date: October             _, 2019                Date: October        _, 2019


    SKOKOMISH INDIAN TRIBE




    Charles "Guy” Miller, Tribal Chair               Earle D. Lees,       WSBA # 30017
    80 N   Tribal          Center Rd                 N.   80 Tribal Center Road
    Skokomish, Washington                            Skokomish Nation,        WA 98584
    360.490.6679                                     360.877.2100
                                                     elesstkokomishorg



Date: October __, 2019                               Date: October __, 2019




October       3,      2019
Page 15 of 21
       Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 24 of 34




      PUYALLUP TRIBE OF INDIANS




      David   Z.    Bean, Tribal Chair         5am       sultner,   WSBA # 07765
     3009 East Portland Avenue                 Alec Wrolson         WSBA # 54076
     Tacoma,        WA 98404                   Puyallup Tribe of Indians
     360.573.7835                              3009 East Portland Avenue
                                               Tacoma,       WA 98404
                                               360.573.7876
                                               sams@guyallygtribe.com
                                               alec.wrolson@puvaIluptribe.com



     Date: October         _, 2019             Date: October         _, 2019


     SAUK SUIATTLE



        ﬂy
     BJnJVami
     S318
                ’
                       eph, Tribal Chzrr
                     Brown Lane
                                              Ae/ck
                                                    /M2;’           fr


                                              5808A Summitview Avenue #97
                                                                         F
                                                  w. Fiander, WSBA # 13116

     Darri gton,      WA 98241                Yakima,      WA 98908
     350.436.0131                             509.951.0095 or 509. 969.4436
                                              towtnuklaw@msn.com



     Date:   Octoberﬂ, 2019                   Date: October i, 2019




    SKOKOMISH INDIAN TRIBE




    Charles ”Guy” Miller, Tribal Chair         Earle D. Lees,       WSBA # 30017
'




    80 N   Tribal    Center Rd                 N.   80   Tribal Center   Road
    Skokomish, Washington                     Skokomish Nation,          WA 98584
    360.490.6679                              360.877.2100
                                              eless@skokomish.org



    Date: October__, 2019                     Date: October __, 2019




    October   3,    2019
    Page 15 of 21
    Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 25 of 34




  PUYALLUP TRIBE OF INDIANS




 David    Z.   Bea n,   Tribal Chair          Sam         WSBA # 07765
                                                        Stiltner,

 3009 East Portland Avenue                    Alec Wrolson WSBA # 54076
 Tacoma,       WA 98404                       Puyallup Tribe of Indians
 360.573.7835                                 3009 East Portland Avenue
                                              Tacoma,       WA 98404
                                              360.573.7876
                                              sams@puya|lygtribe.com
                                              alec.wrolson@puvalluptribe.com



 Date: 0ctober__, 2019                        Date: October         ___,   2019



 SAUK SUIA'ITLE




 Benjamin Joseph, Tribal Chair                Jack W. Fiander, WSBA # 13116
 5318 Chief Brown Lane                        5808A Summitview Avenue #97
 Darringto n,    WA 98241                     Ya kima, WA 98908
 360.436.0131                                 509.961.0096 or 509. 969.4436
                                              towtnuklaw@msn.com



Date: October _, 2019                         Date: October __, 2019




SKOKOMISH INDIAN TRIBE




Charles ”Guy"       Mi‘r’fer,   Tﬁbal Chair   Earle D. Lees,        WSBA # 30017
8O N Tribal Center Rd                         N.   80   Tribal   Center Road
Skokomish, Washington                         Skokomish Nation,            WA 98584
360.490.6679                                  360.877.2100
                                              elﬂstokomishorg

      3Q“
Datezettuber-Zrzm
                   8‘     zonQ
                                              Date:     OW
October   3,   2019
Page 15 of 21
      Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 26 of 34




    STILLAGUAMISH TRIBE OF INDIANS




                      '

.
    Sha‘an     EVa        ,   T   ibal   Chair        Scott   Owen Mannakee, WSBA # 19454
    3322 236         St   NE                          Tribal Attorney
    Arlington,     WA 98223                           3322 236th Street NE
    360.652.7362                                      Arlington,    WA 98223
                                                      360.572.3028
                                                      smannakee@stillaguamish.com



    Date: @eteber
          rim/[MB my
                          ﬂ    2019                   Date: Qeteber    ﬂ 2019
    )«r                                                 ”ﬂawmﬂw.
    SQUAXIN ISLAND TRIBE




    Arnold Cooper, Tribal Chair                      Kevin Lyon,     WSBA # 15076
    10 SE Squaxin Lane                           ‘
                                                     Sharon Haensly,    WSBA# 18158
    Shelton,   WA 98584                              3711 SE Old Olympic Highway
    360.426.9781                                     Shelton, WA 98584
                                                     360.432.1771
                                                     klyoanguaxinMs
                                                     shaenslstguaxin.us



    Date: October _, 2019                            Date: October     _, 2019


SUQUAMISH            TRIBE




Leonard Forsman, Tribal Chair                        Rit Bellis,   WSBA # 29226
18490 Suquamish               Way                    PO Box 498
Suquamish,         WA 98392                          Suquamish,      WA 98392
360.598.3311                                         360.394.8490
                                                     rbellsi@suguamish.nsn.us




Date: October _, 2019                                Date: October    ___,   2019




October      3,   2019
Page 16 of 21
  Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 27 of 34




STILLAGUAMISH TRIBE OF INDIANS




                                                     Owen Mannakee, WSBA # 19454
                                        '




Shawn     E.    Vanity, Tribal Chair        Scott
                                                                                '




3322 236th         NE
                  St                        Tribal   Attorney
Arlington,      WA 98223                    3322 236‘“ Street NE
360.652.7362                                Arlington,     WA 98223
                                            360.572.3028
                                            smannakee@sti|laguamish.com



Date: October          _,   2019            Date: October        _, 2019


SQUAXIN ISLAND TRIBE




     d Cooper, Tribal Chair
   SE Squaxin Lane
                                            Kevin
                                            Sharon
                                                           ,
                                                                 4/
                                                               WSBA #
                                                                    W
                                                                        n

                                                                            ~
                                                                                076
                                                                                # 18158
                                                          aensly,
Shelton,   WA 98584                         3711 SE Old Olym        u           ighway
360.426.9781                                Shelton,WA 98584
                                            360.432.1771
                                            klyon@sguaxin.us
                                            shaensly@sguaxin.us



Date: October __, 2019                      Date: October        _, 2019


SUQUAMISH TRIBE




Leonard Forsman, Tribal Chair               Rit Bellis,   WSBA # 29226
18490 Suquamish             Way             PO Box 498
Suquamish,        WA 98392                  Suquamish,         WA 98392
360.598.3311                ,
                                            360.394.8490
                                            rbellsi@suguamish.nsn.us


                                   ¥




Date: October          _, 2019              Date: October       _, 2019



           L


October    3,   2019
Page 16 of 21
  Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 28 of 34




  ISTILLAGUAMISH TRIBE 0F INDIANS




  Shawn     E.   Vanity, Tribal Chair             Ecott    Gwen Mannakee, WSBA # 19454
 '3322 236th$t NE                                 Tribal   Attorney
  Arlington,     WA 98223                         3322 236‘“ Street NE
  360.652.7362                                   Arlington,      WA 98223
                                                 360.572.3028
                                                 mmwmakeratr‘iﬁsstimawamismmm



  Date: Octoberwi;       2019                    Date: October W, 2019




 SQUAXIN ISLAND TRIBE‘




 Arnold Camper, Tribal Chair                     Kevin Lynn, WEIBA ﬂ 15076
 10 SE Squaxin Lane                              Sharon Haensly,       WSBA # 18158
 Shelton,      WA 98584                          3711 SE Old Olympic Highway
 360.426.9781                                   Shelton,    WA 98584
                                            .


                                                360.432.1771
                                                Summngjcﬂggmaxmugg
                                                .231«maﬁﬂaliazEEmgml;HMS“.




 Date:   October”, 2019                         Date: October W,        2019



SUQUAMISH TRIBE
                                                                   f
         anyway...
                                                                               I




                                                   ‘




Laonard Farsman, Tribal Chair                          mus, w‘SBA # 2&225
18490 Suquamish Way.                    H
                                                       Box 498
Suquamish,       WA 98392                       Suquamish,       WA 98392
360.593.3311                                    360.394.8490
                                                rbelm wsu        uamishmmus

         vaembtl' 24                                    WWd‘ww ﬁg
Date:   0mm; 2019                               Date:
                                                        8:?th 2019.


Octobér   3,   2019
Page 16 of 21
   Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 29 of 34




 SWINOMISH INDIAN TRIBAL COMMUNITY




 Brian Cladoosby, Tribal Chair           O    En’qily   Hutchinson Haley,    WSBA # 38284
 11404 Moorage          Way                   11404 Moorage          Way
 LaConner,       WA 98257                     LaConner,      WA 98257
 360.466.3163                                 360.466.1134
                                              ehutchinson@swinomish.nsn.us



 Date: October         Lg   2019              Date: October ﬂ, 2019‘




 TU LALIP TRIBES




 Teri Gobin, Tribal Chair                    Mason        D. Morisset,   WSBA # 00273
 6406'Marine Drive                           Morisset, Schlosser, Jozwiak       &
Tulalip,   WA 98271                          Somerville
360.716.4000                                 Suite   218 Colman      Building
                                             811   FirstAvenue
                                             Seattle,     Washington 98104
                                             206.386.5200
                                             mmorissetQmsaiLom



Date: October __, 2019                       Date: October _, 2019




UPPER SKAGIT TRIBE




Jennifer Washington, Tribal Chair            David   S.   Hawkins,   WSBA # 35370
25944 Community Plaze              Way       General Counsel
Sedro-Woolley,         WA 98284              Upper Skagit Indian Tribe
360.854.7000                                 25944 Community Plaza Way
                                             Sedro—Wooley,       WA 98284
                                             360.854.7016
                                             dhawkins@UPPERSKAGIT.com'



Date: October      _, 2019                   Date: October _, 2019


October    3,   2019
Page 17 of21
Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 30 of 34




   SWINOMISH INDIAN TRlBAL COMMUNITY




   Brian Cladoosby, Tribal Chair         Emily Hutchinson Hatey,            WSBA ﬂ 38284
   11404 Moorage Way                     11404 Moorage          Way
   LaConner, WA 98257                   LaConner,          WA 98257
   360.466.3163                         360.466.1134




   Date: October __, 2019               Date: October __, 2019




     06 Marine Drive
  Tulalip, WA 98271

  360.716.4000
                                              WW
                                        wTa'so’       .   Morisset,
                                              isset, Schlosser,

                                         omerville
                                        Suite 218 Colman Building
                                                                      w
                                                                      J
                                                                           A3 00273
                                                                          zwiak   &


                                        811       Avenue
                                              First

                                        Seattle, Washington 98104
                                        206.386.5200
                                        m.morisset@msai.com



  Date:   October_, 2019                Date:   December A, 2019




  UPPER SKAGIT TRIBE




 Jennifer Washington, Tribal Chair     David    S.   Hawkins,    WSBA # 35370
 25944 Community         Plaza   Way   General Counsel
 Sedro»Woolley,        WA 98284        Upper Skagit Indian Tribe
 360.854.7000                          25944 Community Plaza Way
                                       Sedro-Wooley,          WA 98284
                                       360.854.7016
                                       dhawkinsQUPPERSKAGIT£0m



 Date: October _, 2019                 Date: October __, 2019


 October   3,   2019
 Page 17 of 21




                                                                      WW» mmﬁw; ,QVWMMV   u   NW.”   .,   4   V   MW.
   Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 31 of 34




  SWINOMISH INDIAN TRIBAL COMMUNITY




  Brian Cladoosby, Tribal Chair            Emiﬂly   Hutchinson Haley,        WSBA # 38284
  11404 Moorage       Way                  11404 Moorage           Way
  LaConner,     WA 98257                   LaConner,       WA 98257
 360.466.3163                              360.466.1134
                                           ehutchinson@swinomish.nsn.us



 Date:   October_, 2019                    Date: October __, 2019'




 TULALIP TRIBES




 Teri Gobin, Tribal Chair                  Mason                WSBA # 00273
                                                        D. Morisset,
 6406 Marine Drive                         Morisset, Schlosser, Jozwiak &
 Tulalip, WA 98271                         Somerville
 360.716.4000                              Suite   218 Colman Building
                                           811   First   Avenue
                                           Seattle,     Washington 98104
                                           206.386.5200
                                           mmorisset@msai.com



 Date:   October_, 2019                   Date: October       _, 2019



UPPER SKAGIT TRIB       v




                                             J\vﬂ
                                          David    S.   Hawkins,
                                          General Counsel
                                          Upper Skagit Indian Tribe
                                                                   _




                                                                       WSBA # 35370


360.854.7000                              25944 Community Plaza Way
                                          Sedro-Wooley,        WA 98284
                                          360.854.7016
                                          dhawkins@UPPERSKAGIT.comV



Date: October    _,   2019                Date: October __, 2019


October   3,   2019
Page 17 of 21
   Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 32 of 34




EXHIBIT A
Covered and Non-Covered Tidelands

EXHIBIT B
South Puget Sound Survey Schedule

EXHIBIT C
Hood Canal Strait of Juan de Fuca Wildstock Harvest Plan and Cultivated Shellfish Harvest Plan

EXHIBIT D
Opt Out Exhibit

EXHIBIT E
Covered Tidelands List with Growers Information

EXHIBIT F
Tribal Contacts




Shellfish Settlement Agreement submitted May 21, 2020
Page 18 of 20
   Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 33 of 34




List A

Parcel No.: ___________ [insert specific parcel number from Exhibit A]

For each specific parcel identified above answer the following:

    1. Produce the current contract, lease or deed authorizing the right to harvest and or cultivate
       shellfish on the tideland.

         Response: Attached lease dated _____; attached deed dated ____; or attached contract dated
         ____.

    2. Produce the current (or most recent) State of Washington Aquatic Farm Registration.

         Response: Attached AFR dated ____. Not Applicable: ___

    3. Produce the current (or most recent) Department of Health Harvest Site Certification.

         Response: Attached DOH Harvest Site Certificated dated ____; Not Applicable: ____.
         If not applicable, explain why.

    4. Produce the current (or most recent) Emerging Commercial Fisheries License.

         Response: Attached EDF License dated ____; Not Applicable ____.

    5. Produce, at a minimum, the amount of shellfish stock planted on the tideland during the last three
       years for Manila clams and the last four years for Pacific oysters.

         Response: Attached records: [list].

    6. Produce, at a minimum, records that indicate the month and amount harvested for the previous
       (5) years.

         Response: Attached records: [list].

    7. Produce all prior shellfish population surveys or assessments.

         Response: Survey(s) and assessments dated __________. None: ______.

    8. Indicate whether you believe that the parcel contains a density of mature marketable shellfish
       greater than or equal to the minimum densities described in Attachment 1. Explain the basis for
       your contention.

         Response:




Shellfish Settlement Agreement submitted May 21, 2020
Page 19 of 20
  Case 2:89-sp-00306-RSM-DWC Document 423-3 Filed 05/21/20 Page 34 of 34




   9. Have you previously submitted a 6.3 Notice for this parcel?

       Response: ϒ No; ϒ Yes, attached 6.3 Notice dated ________.

   10. Are you currently engaged in commercial wildstock harvesting?

       Response: ϒ No; ϒ Yes. If yes, then:

       If commercial wildstock harvesting has been occurring within the previous five (5) years: (1)
       indicate the estimated natural densities of mature, marketable shellfish; and (2) submit records
       that indicate the month and amount harvested for the previous seven (7) years.

   11. Are you a Grower currently engaged in artificial enhancement activities?

       Response: ϒ No; ϒ Yes. If yes, then:

       (a) summarize the location of artificial enhancement, history of harvest and artificial
       enhancement, and species artificially enhanced;

       (b) if so, estimate the density and overall quantity of mature shellfish on the tideland at this time;

       (c) if so, estimate the density and overall quantity of mature shellfish on the tideland that you
       contend could be harvested on a sustainable basis absent your and any prior shellfish company’s
       current and historic artificial enhancement activities; and

       (d) Do you plan to file a Section 6.3 notice consistent with Section 3 of the Settlement Agreement?
       Response: ϒ No; ϒ Yes; ϒ Unknown. If unknown, please explain why it is unknown at this time.




Shellfish Settlement Agreement submitted May 21, 2020
Page 20 of 20
